—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 8, 1998, convicting him of repeated failure to file a tax return (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in ruling that the prosecution could inquire as to the defendant’s past acts of dishonesty or untrustworthiness (see People v Walker, 83 NY2d 455; People v Sandoval, 34 NY2d 371, 377-378; People v Sobers, 272 AD2d 418; People v Ramsey, 220 AD2d 697). The defendant’s past acts demonstrated his willingness to place his own interests ahead of the interests of society, and were relevant on the issue of his credibility (see People v Sandoval, supra).
Furthermore, the Supreme Court providently exercised its discretion in permitting the prosecution to introduce evidence that the defendant failed to file federal personal income tax returns and New York State corporate tax returns for two corporations of which he was the sole shareholder during the *446same period of time that he was charged as failing to file New York State personal income tax returns. This evidence was properly admissible to establish the defendant’s intent (see Tax Law § 1803 [a]; People v Bayne, 82 NY2d 673, 675-676; People v Ingram, 71 NY2d 474, 479; People v Alvino, 71 NY2d 233; People v Molineux, 168 NY 264, 293).
The defendant’s remaining contentions are either unpreserved for appellate review (see People v Tardbania, 72 NY2d 852, 853; People v Bailey, 58 NY2d 272, 275; People v Medina, 53 NY2d 951, 953) or without merit. Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.